Citation Nr: 0612101	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-21 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for subluxation/left 
knee instability for post-operative residuals of internal 
derangement of the left knee, currently evaluated at 30 
percent.

2.  Entitlement to a total disability rating based on 
individual unemployability.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from August 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which implemented a September 2002 Board 
decision that granted a 30 percent rating for left knee 
instability.  In a letter dated in December 2003, VA informed 
the veteran that the lawyer representing him was no longer 
accredited to represent claims before VA.  The veteran was 
also informed about selecting another representative but did 
not choose one.

The issue of entitlement to a total disability rating due to 
individual unemployability (TDIU) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC, 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences constant, severe pain along the 
sides of the left knee and in the joint and has severe 
instability. 

3.  The veteran has degenerative arthritis of the left knee 
manifest by extension limited to 20 degrees and flexion of 
115 degrees.  



CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 30 percent for 
subluxation/left knee instability as post-operative residuals 
of internal derangement of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5257 (2005).

2.  Criteria for a rating higher than 30 percent for 
degenerative changes in the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a December 2003 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006).  The Board specifically finds, however, that the 
veteran is not prejudiced in this case as his underlying 
claim is solely for an increased rating and he has been given 
specific notice with respect to those elements required to 
substantiate an increased rating.  The veteran cannot be 
prejudiced by the lack of notice as to the additional 
effective date element as the underlying claim for which 
proper notice was given is denied.  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the November 2002 rating decision implemented the 
September 2002 Board decision.  The September 2002 Board 
decision was an appeal from a November 1998 rating decision 
denying an increased rating for the left knee disability.  
The Court acknowledged in Pelegrini that some claims were 
pending at the time the VCAA was enacted and that proper 
notice of the initial AOJ decision was impossible.  The VA 
December 2003 letter came after the initial decision and 
noted that it was being sent due to the enactment of the 
VCAA.  The initial appealed AOJ decision in this case was 
pending at the time the VCAA was enacted and, as such, notice 
prior to the decision was not possible.  

The Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of notice in this 
matter does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling him for a physical examination and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board, even though he elected not to do 
so.  It appears that all known and available records relevant 
to the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.

The veteran experienced a left knee injury during service and 
underwent two surgeries during service to correct the knee 
injury.  The veteran seeks an increased rating for the 
residuals of the knee injury due to increases in the 
disability.  The veteran complains of constant pain, that his 
left knee feels unstable, that he has difficulty sleeping and 
that he is unable to do any repetitive work.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's left knee disability is assigned two separate 
ratings: 30 percent rating for the severe subluxation/left 
knee instability under Diagnostic Code 5257 and a 30 percent 
rating under Diagnostic Code 5260 for limited flexion related 
to degenerative changes to the left knee; both codes are 
found in 38 C.F.R. § 4.71a.  Although the veteran's limited 
motion of the left knee due to degenerative arthritis is 
rated under Diagnostic Code 5260 for limited flexion, the 
Board finds, for the reasons discussed below, that the 
disability is properly rated under Diagnostic Code 5261 for 
limited extension also found at 38 C.F.R. § 4.71a.  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In this case, the veteran has 
limitation of motion related to an arthritic condition and 
instability of the knee which involve different 
symptomatology and separate ratings are specifically allowed.  
See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. 
Reg. 63,604 (1997); and VA O.G.C. Prec. Op. No. 9-98 (Aug. 
14, 1998), 63 Fed. Reg. 56,704 (1998).  Therefore, the 
veteran's symptomatology is not duplicative and separate 
ratings are appropriate.

Diagnostic Code 5257 provides compensation for disability due 
to subluxation or instability of the knee.  Slight recurrent 
subluxation or lateral instability is rated at 10 percent 
disabling.  Moderate subluxation or lateral instability is 
rated at 20 percent disabling and severe subluxation or 
lateral instability is rated at 30 percent.  See Diagnostic 
Code 5257.  

Diagnostic Code 5010 is considered when a veteran has 
traumatic arthritis and this diagnostic code directs the use 
of rating criteria found at Diagnostic Code 5003.  
Specifically, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  The veteran's 
disability is rated based on limitation of motion and, 
therefore, the ratings under Diagnostic Code 5003 will not be 
used. 

For limitation of motion, the schedule of ratings provides 
compensation dependent upon the severity of the limitation of 
flexion and/or extension under Diagnostic Codes 5260 and 
5261, respectively.  Diagnostic Code 5260 allows for 
assignment of a noncompensable evaluation when there is 
evidence of flexion limited to 60 degrees and assignment of a 
10 percent rating when there is evidence of flexion limited 
to 45 degrees.  Diagnostic Code 5261 provides for assignment 
of a 20 percent rating for extension limited to 15 degrees; a 
30 percent rating for extension limited to 20 degrees; and a 
40 percent rating for extension limited to 30 degrees. 

The veteran uses a cane at all times and reports that his 
left knee feels loose and unstable.  The veteran wears a knee 
brace.  VA medical records indicate that the veteran sought 
medical advice about his pain prescriptions and low back 
pain.  The veteran also went to the VA medical facility to 
have consultations about his left knee pain. 

In January 2004, the veteran underwent VA examination and the 
examiner noted that the left quadriceps muscle had atrophied 
and that there was grinding of the knee.  The examiner also 
noted tenderness of the collateral ligament above and below 
the knee cap.  Although effusion was previously noted, the 
examiner found no effusion.  The examiner's report indicates 
that the veteran used methadone and oxycodone for pain 
management. 

Given the evidence of record, the Board finds that the 
veteran has severe instability of the left knee.  As such, 
the 30 percent rating currently assigned for severe 
instability is appropriate.  A rating higher than 30 percent 
cannot be assigned for the instability of the left knee on a 
scheduler basis because there is no higher rating available 
under the schedule of ratings for instability and there is no 
evidence to allow for a higher rating under other diagnostic 
codes.  See Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  
The veteran has not undergone a total left knee replacement, 
he has not had his left leg amputated, and he is able to use 
the left leg while wearing braces and a cane.  As such, a 
rating higher than 30 percent for left knee instability is 
denied on a schedular basis.

Although the veteran is appealing only the assignment of the 
30 percent rating for instability, in an effort to ensure 
that the veteran's left knee disability is properly evaluated 
and all of his current complaints considered, the Board has 
also considered the 30 percent rating assigned under 
Diagnostic Codes 5003-5260.  As noted earlier, a 30 rating is 
assigned based on painful and limited motion due to 
degenerative arthritis of the left knee.

In January 2004, the VA examiner found that the veteran had 
flexion limited to 115 degrees and extension limited to 20 
degrees.  Diagnostic Code 5260 provides compensation when 
flexion is limited to 45 degrees or less.  Therefore, the 
veteran's flexion limitation of 115 degrees is not 
compensable under that diagnostic code.  

The veteran currently has extension limited to 20 degrees.  
The veteran's limited motion is thus compensable under 
Diagnostic Code 5261 at 30 percent.  Although the veteran is 
noted for having constant pain, the record does not indicate 
that the pain increases at a certain extension or flexion 
point.  

As interpreted by the Court, 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court in DeLuca v. Brown, 8 Vet. App. 
202 (1995), held that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
§ 4.59, which requires consideration of painful motion with 
any form of arthritis, the veteran's reports of pain have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.  The veteran complains 
of having severe pain at all times.  There is no evidence, 
however, that this pain causes the veteran further loss of 
motion of the left knee.  As noted, Diagnostic Code 5261 
compensates extension of the leg limited to 20 degrees at 30 
percent.  Diagnostic Code 5261 compensates extension of the 
leg limited to 30 degrees at 40 percent.  As the veteran's 
limitation of motion is not limited to a greater extent than 
20 degrees and the veteran's pain does not further limit his 
motion, the criteria for the higher rating under 5261 are not 
met.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran asserts that he is totally unemployable because 
of his service-connected left knee disability.  The veteran, 
however, has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  In May 1999, a private physician 
completed a Residual Functional Capacity survey.  The 
physician indicated that the veteran was incapable of 
performing sedentary work.  As the form required only the 
physician to check the applicable boxes, there are no facts 
on which to understand this conclusion.  In January 2000, the 
veteran underwent a VA examination.  The examiner found that 
the veteran was capable of performing sedentary work based 
upon the veteran's orthopedic disability.  In addition, there 
is no evidence in the record since the January 2000 VA 
examination that the veteran is unable to work due to his 
knee disability.

The Board does not doubt that limitation caused by constant 
knee pain, limited motion and instability has an adverse 
impact on employability; loss of industrial capacity, 
however, is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. § 4.1 specifically states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Consequently, absent evidence of 
industrial impairment beyond that contemplated by the 
assignment of a 30 percent rating for sublaxation/instability 
and a 30 percent rating for degenerative changes in the left 
knee, the Board finds that the evaluations currently assigned 
adequately reflect the clinically established impairments 
experienced by the veteran.  Therefore, the veteran's request 
for a higher rating for his left knee disability is denied.


ORDER

A rating higher than 30 percent for subluxation/left knee 
instability as post-operative residuals of internal 
derangement of the left knee is denied.


REMAND

The RO denied the veteran's claim of entitlement to a TDIU in 
a March 2004 rating decision.  In April 2004, the veteran 
filed his substantive appeal with respect to the claim for 
increased rating for the left knee injury.  The veteran 
included language that he wished to appeal the denial of all 
his claims.  The veteran's language was sufficiently broad to 
constitute a notice of disagreement with the March 2004 
rating decision denying a TDIU.

The Board is required to review all issues which are 
reasonably raised by a liberal reading of the veteran's 
assertions.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Therefore, because the veteran expressed disagreement in a 
timely fashion, this issue must be remanded in order for a 
statement of the case to be issued if the benefit sought 
cannot be granted.  In addition, the veteran should be 
provided notice of his rights and responsibilities under the 
VCAA; the notice should include the information required by 
the recent decision in Dingess/Hartman. 

This matter is remanded for the following action:

The issue of entitlement to a total 
disability rating due to individual 
unemployability should be reviewed.  The 
veteran should to be provided proper VCAA 
notice of the information that the 
veteran needs to provide to show that he 
has total disability due to individual 
unemployability.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
Statement of the Case and advised of the 
appropriate time limits to perfect his 
appeal.  This issue should only be 
returned to the Board if an appeal is 
perfected.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


